DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered as follows.
Applicant argues that the objection to the drawings should not be maintained in view of the descriptive text to Figures 1-3 and 5-7. This argument is persuasive in view of the replacement drawings. Therefore, the objection is not maintained.
Applicant argues that the 35 USC 102 and 103 rejections to claims to claim 1-14 should not be maintained in view of “Primessnig is completely silent on determining each trajectory point on the second trajectory based on a displacement vector, a velocity vector, and an acceleration vector of the end effector caused by a collision force. Albu-Schaffer does not teach to determine a displacement vector, a velocity vector, and an acceleration vector based on a collision force. Albu-Schaffer does not disclose determining each trajectory point on a second trajectory based on the displacement vector, the velocity vector, and the acceleration vector”. However, Primessnig teaches trajectory points on a second trajectory caused by a collision force (Fig. 1f [0020] The detection of the failure may be the task of the robot which typically has a collision sensor or a collision sensing system. [0044] collision sensing system may, for example, be based on a analyzing of the torque levels of the singular movement axes. Background thereof is that a deviation (e.g., larger than +10% or +5%) of the measured or determined torque level from the regular (known) torque level indicates a collision.) Albu-Schaffer teaches a force with a displacement vector, a velocity vector, and an acceleration vector (Introduction equation 1). From the teachings of Primessnig and Albu-Schaffer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Albu-Schaffer to the system of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Primessnig (US 20150148958 A1) in view of Albu-Schaffer (“Cartesian Impedance Control Techniques for Torque Controlled Light-Weight Robots”)
Regarding Claim 1, Primessnig teaches An apparatus for determining a trajectory of an end effector of a robot, comprising (Abstract: A method and apparatus for failure handling of a robot having at least a first and a second movement axis are disclosed): a force obtaining device configured to obtain a collision force of the end effector of the robot, wherein the collision force is caused by a collision of the end effector upon the collision being detected ([0020] The detection of the failure may be the task of the robot which typically has a collision sensor or a collision sensing system. [0025] the tool center point 14 is moved along a trajectory starting from the position P1 to the position P3.); a recording device configured to record trajectory information of the first trajectory of the end effector before the collision, the first trajectory including a plurality of discrete trajectory points and (Fig. 1 e P1-P3 [0028] Table 1, also referred to as motion data set, represents the (numerical) recording of the trajectory 18, wherein the recording is based on a plurality of snapshots (here: five or more snapshots) for different point of times t1 to tn (here: t5).) a trajectory determining device including an obtaining module configured to obtain trajectory information of each discrete trajectory point of the plurality of discrete trajectory points on the recorded first trajectory ([0027] In order to enable the automatic return of the robot 10 to the start position P1 the intermediate positions of the robot 10 are recorded during the motion along the trajectory 18 (cf. FIG. 1 e) according to the basic method illustrated by FIG. 1 a. The result of the trajectory recording is illustrated by Table 1); a second determining module configured to determine a second trajectory of the end effector using the impedance control model, based on the collision force of the end effector obtained and the recorded first trajectory of the end effector ([0013] FIG. 1F shows a return trajectory (in a backward direction) of the robot of FIGS. 1 b to 1 d according to a failure handling procedure [0029] In the backwards directory the tool center point is moved from the point P3 to the point P1 over the intermediate point P2. For this movement the singular positions as stored by the data set (cf. above table) are read out backwards. This backward reading out of the recorded motion data set is illustrated by Table 2) determine trajectory information of each discrete trajectory point on the second trajectory, based on the trajectory information of each discrete trajectory point on the first trajectory obtained ([0013] FIG. 1F shows a return trajectory (in a backward direction) of the robot of FIGS. 1 b to 1 d according to a failure handling procedure [0029] In the backwards directory the tool center point is moved from the point P3 to the point P1 over the intermediate point P2. For this movement the singular positions as stored by the data set (cf. above table) are read out backwards. This backward reading out of the recorded motion data set is illustrated by Table 2) the displacement vector, the velocity vector and the acceleration vector of the end effector,  caused by the collision force, until an end trajectory point of the second trajectory is determined ([0026] it is a common approach to predefined a trajectory from the start position (e.g., P1) to the end position of the tool center point 14 (e.g., from the position P3) and back to the start position P1. However, in case of a failure, for example clash of the robot 10, the robot 10 stops in a undefined position somewhere in between.  [0027] In order to enable the automatic return of the robot 10 to the start position P1 the intermediate positions of the robot 10 are recorded during the motion along the trajectory 18 (cf. FIG. 1 e) according to the basic method illustrated by FIG. 1 a. [0029] Based on the recorded data set comprising the plurality of position information for the plurality of point of times, the robot can be controlled such that same regresses along the trajectory, (cf. FIG. 1 e) i.e., along the backwards trajectory as illustrated by FIG. 1 f.)
Primessnig does not expressly disclose, but Albu-Schaffer discloses and the end effector is modeled as an impedance control model; (Abstract: The paper compares various approaches to implementing a compliant Cartesian behavior for robotic manipulators: impedance, admittance and stiffness control. A new controller structure is proposed, which consists of an impedance controller enhanced by local stiffness control.) a first determining module to determine a displacement vector, a velocity vector and an acceleration vector of 56New Patent ApplicationDocket No. 32860-003038-USthe end effector caused by the collision force using the impedance control model, based on the collision force obtained and (1 Introduction: Applications in which a robot’s end-effector interacts with the environment require a suitable compliant behavior to be implemented in Cartesian space. The aim of an impedance controller is to establish a mass-damper-spring relationship between the Cartesian position Δx and the Cartesian force f: f = MΔẍ + DkΔẋ + KkΔx); the displacement vector, the velocity vector and the acceleration vector of 56New Patent ApplicationDocket No. 32860-003038-USthe end effector, the displacement vector, the velocity vector and the acceleration vector of the end effector caused by the collision force (1 Introduction: Applications in which a robot’s end-effector interacts with the environment require a suitable compliant behavior to be implemented in Cartesian space. The aim of an impedance controller is to establish a mass-damper-spring relationship between the Cartesian position Δx and the Cartesian force f: f = MΔẍ + DkΔẋ + KkΔx); wherein each respective55New Patent ApplicationDocket No. 32860-003038-US trajectory point, of a plurality of trajectory points of the trajectory (Fig. 2 and 3 trajectory of robot) , includes trajectory information including a position vector (1 Introduction: equation (1): x), a velocity vector of each respective trajectory point (1 Introduction: equation (1): ẋ), and an acceleration vector of each respective trajectory point (1 Introduction: equation (1): ẍ) and wherein the impedance control model is "f collision = M ẍ +B ẋ +Kx, where f collision is a collision force of the end effector caused by the collision, and X is a displacement vector of the end effector caused by the collision force, and ẋ and ẍ are the velocity vector and the acceleration vector of the end effector caused by the collision force (1 Introduction: Applications in which a robot’s end-effector interacts with the environment require a suitable compliant behavior to be implemented in Cartesian space. The aim of an impedance controller is to establish a mass-damper-spring relationship between the Cartesian position Δx and the Cartesian force f: f = MΔẍ + DkΔẋ + KkΔx), respectively, M is an inertia matrix of the end effector, B is a damping matrix of the end effector, and K is a stiffness matrix of the end effector. (1 Introduction: f = MΔẍ + DkΔẋ + KkΔx, where M, Dk and Kk are positive definite matrices representing the virtual inertia, damping and stiffness of the system)  
In this way, the system of Albu-Schaffer includes an impedance controller with force f = MΔẍ + DkΔẋ + KkΔx where M, Dk and Kk are positive definite matrices representing the virtual inertia, damping and stiffness of the system. Like Primessnig, Albu-Schaffer is concerned with controlling the trajectory of a robots end effector in an environment.
Therefore, from the teachings of Primessnig and Albu-Schaffer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Albu-Schaffer to the system of Primessnig since doing so would enhance the system by including applications in which a robot’s end-effector interacts with the environment require a suitable compliant behavior to be implemented in Cartesian space. A well-established framework to manage this task is given by impedance control [8]. The aim of an impedance controller is to establish a mass-damper-spring relationship between the Cartesian position Δx and the Cartesian force f.
Regarding Claim 5, Primessnig does not disclose, but Albu-Schaffer discloses further comprising: a configuring device to configure the inertia matrix, the damping matrix, and the stiffness matrix of the end effector under the impedance control model. (1 Introduction: f = MΔẍ + DkΔẋ + KkΔx, where M, Dk and Kk are positive definite matrices representing the virtual inertia, damping and stiffness of the system) 
In this way, the system of Albu-Schaffer includes an impedance controller with force f = MΔẍ + DkΔẋ + KkΔx where M, Dk and Kk are positive definite matrices representing the virtual inertia, damping and stiffness of the system. Like Primessnig, Albu-Schaffer is concerned with controlling the trajectory of a robots end effector in an environment.
Therefore, from the teachings of Primessnig and Albu-Schaffer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Albu-Schaffer to the system of Primessnig since doing so would enhance the system by including applications in which a robot’s end-effector interacts with the environment require a suitable compliant behavior to be implemented in Cartesian space. A well-established framework to manage this task is given by impedance control [8]. The aim of an impedance controller is to establish a mass-damper-spring relationship between the Cartesian position Δx and the Cartesian force f.
Regarding Claim 7, Primessnig teaches wherein the second determining module is further configured to: obtain an inverse discrete trajectory point arrangement (PM, PM-1, ..., P1) of the first motion trajectory by inversely arranging the plurality of discrete trajectory points (P1, P2,…,PM) on the first trajectory (arrows shown in Fig. 1E P1, P2, and P3 on element 18 trajectory.); and determine the trajectory information of each discrete trajectory point (Pi', P2, ......., PN') on the second trajectory, one by one, based on the trajectory information of each discrete trajectory point (PM, PM-i, ... PI) in the inverse discrete trajectory point arrangement and, wherein a trajectory distance between the end trajectory point (PN') and a start trajectory point (Pi') of the second57New Patent ApplicationDocket No. 32860-003038-US trajectory is relatively closest to a displacement distance of the end effector caused by the collision force (Fig. 4A [0038] The point P9 is a so called strategic point of the trajectory 30 at which the gripper attached to the tool center point is opened in order to deposit the work piece (illustrated by the arrow). The points P7 and P8 are dependent on the point P9; therefore, the positions P7 and P8 may also be referred to as dynamic positions or respective positions. These dynamic positions have the advantage that a displacement of the position P9 also leads to a displacement of the previous positions P7 and P8.), wherein a position vector of each discrete trajectory point is determined to be same as the position vector of a corresponding discrete trajectory point in a reverse discrete trajectory point arrangement (Fig. 1E and 1F [0029] Based on the recorded data set comprising the plurality of position information for the plurality of point of times, the robot can be controlled such that same regresses along the trajectory, (cf. FIG. 1 e) i.e., along the backwards trajectory as illustrated by FIG. 1 f.), directions of a velocity vector and an acceleration vector of each discrete trajectory point on the second trajectory are determined to be opposite to directions of a velocity vector and an acceleration vector of a corresponding discrete trajectory point in the reverse discrete trajectory point arrangement ([0031] the recording of the motion data comprises the recording of the velocity Δv and/or of the acceleration for each movement axis. This enables to drive the robot with the same (inverted) motion backwards (when compared to the forward direction) especially in case of a varying velocity. Thus, according to this embodiment the controller controls the robot such that the singular positions are achieved using the stored velocity Δv and/or the stored acceleration), and a velocity vector and an acceleration vector of the end trajectory point of the second trajectory are set to zero (Fig. 1F P1), wherein a velocity value and an acceleration value of each other trajectory point Pi' (i=1,..., N-1) of the second trajectory, other than the end trajectory point, are determined according to a formula: 

    PNG
    media_image1.png
    247
    322
    media_image1.png
    Greyscale
 
And wherein Vlimit is a velocity threshold, and Alimit is an acceleration threshold.  ([0027] Table 1 [0029] Table 2 [0031] the recording of the motion data comprises the recording of the velocity Δv and/or of the acceleration for each movement axis. This enables to drive the robot with the same (inverted) motion backwards (when compared to the forward direction) especially in case of a varying velocity. Thus, according to this embodiment the controller controls the robot such that the singular positions are achieved using the stored velocity Δv and/or the stored acceleration)
Regarding Claim 8, Primessnig teaches A system for determining a trajectory of an end effector of a robot, comprising: a collision force detecting apparatus to detect a collision force of the end effector of the robot caused by a collision of the end effector upon the collision being detected; and the apparatus of claim 1.  (Abstract: A method and apparatus for failure handling of a robot having at least a first and a second movement axis are disclosed [0020] The detection of the failure may be the task of the robot which typically has a collision sensor or a collision sensing system. [0025] the tool center point 14 is moved along a trajectory starting from the position P1 to the position P3.)
Regarding Claim 9, Primessnig teaches An apparatus for determining a trajectory of an end effector of a robot, comprising (Abstract: A method and apparatus for failure handling of a robot having at least a first and a second movement axis are disclosed): one or more processors ([0033] element 24 CPU); and a memory coupled to the one or more processors ([0033] element 22 memory), for storing computer-executable instructions that, when executed, cause the one or more processors to cause the apparatus to obtain a collision force of the end effector of the robot, wherein the collision force is  caused by a collision of the end effector upon the collision being detected ([0033] The memory 22 of the failure handling controller 20 is configured to store the position information received from the controller 26, wherein the CPU 24 is configured to analyze the received position information and to control the storing of the position information, e.g., varying the temporal resolution. Furthermore, the CPU 24 detects or determines a failure and controls the robot via the controller 26 based on the stored data in case of a failure), record trajectory information of the first trajectory of the end effector before the collision, the first trajectory including a plurality of discrete trajectory points and (Fig. 1 e P1-P3 [0028] Table 1, also referred to as motion data set, represents the (numerical) recording of the trajectory 18, wherein the recording is based on a plurality of snapshots (here: five or more snapshots) for different point of times t1 to tn (here: t5).) obtain trajectory information of each discrete trajectory point of the plurality of discrete trajectory points on the recorded first trajectory ([0027] In order to enable the automatic return of the robot 10 to the start position P1 the intermediate positions of the robot 10 are recorded during the motion along the trajectory 18 (cf. FIG. 1 e) according to the basic method illustrated by FIG. 1 a. The result of the trajectory recording is illustrated by Table 1); determine a second trajectory of the end effector using the impedance control model, based on the collision force of the end effector obtained and the recorded first trajectory of the end effector ([0013] FIG. 1F shows a return trajectory (in a backward direction) of the robot of FIGS. 1 b to 1 d according to a failure handling procedure [0029] In the backwards directory the tool center point is moved from the point P3 to the point P1 over the intermediate point P2. For this movement the singular positions as stored by the data set (cf. above table) are read out backwards. This backward reading out of the recorded motion data set is illustrated by Table 2) determine trajectory information of each discrete trajectory point on the second trajectory, based on the trajectory information of each discrete trajectory point on the first trajectory obtained ([0013] FIG. 1F shows a return trajectory (in a backward direction) of the robot of FIGS. 1 b to 1 d according to a failure handling procedure [0029] In the backwards directory the tool center point is moved from the point P3 to the point P1 over the intermediate point P2. For this movement the singular positions as stored by the data set (cf. above table) are read out backwards. This backward reading out of the recorded motion data set is illustrated by Table 2)
Primessnig does not expressly disclose, but Albu-Schaffer discloses and the end effector is modeled as an impedance control model; (Abstract: The paper compares various approaches to implementing a compliant Cartesian behavior for robotic manipulators: impedance, admittance and stiffness control. A new controller structure is proposed, which consists of an impedance controller enhanced by local stiffness control.) determine a displacement vector, a velocity vector and an acceleration vector of 56New Patent ApplicationDocket No. 32860-003038-USthe end effector caused by the collision force using the impedance control model, based on the collision force obtained and (1 Introduction: Applications in which a robot’s end-effector interacts with the environment require a suitable compliant behavior to be implemented in Cartesian space. The aim of an impedance controller is to establish a mass-damper-spring relationship between the Cartesian position Δx and the Cartesian force f: f = MΔẍ + DkΔẋ + KkΔx); the displacement vector, the velocity vector and the acceleration vector of 56New Patent ApplicationDocket No. 32860-003038-USthe end effector, the displacement vector, the velocity vector and the acceleration vector of the end effector caused by the collision force (1 Introduction: Applications in which a robot’s end-effector interacts with the environment require a suitable compliant behavior to be implemented in Cartesian space. The aim of an impedance controller is to establish a mass-damper-spring relationship between the Cartesian position Δx and the Cartesian force f: f = MΔẍ + DkΔẋ + KkΔx); wherein each respective55New Patent ApplicationDocket No. 32860-003038-US trajectory point, of a plurality of trajectory points of the trajectory (Fig. 2 and 3 trajectory of robot) , includes trajectory information including a position vector (1 Introduction: equation (1): x), a velocity vector of each respective trajectory point (1 Introduction: equation (1): ẋ), and an acceleration vector of each respective trajectory point (1 Introduction: equation (1): ẍ) and wherein the impedance control model is "f collision = M ẍ +B ẋ +Kx, where f collision is a collision force of the end effector caused by the collision, and X is a displacement vector of the end effector caused by the collision force, and ẋ and ẍ are the velocity vector and the acceleration vector of the end effector caused by the collision force (1 Introduction: Applications in which a robot’s end-effector interacts with the environment require a suitable compliant behavior to be implemented in Cartesian space. The aim of an impedance controller is to establish a mass-damper-spring relationship between the Cartesian position Δx and the Cartesian force f: f = MΔẍ + DkΔẋ + KkΔx), respectively, M is an inertia matrix of the end effector, B is a damping matrix of the end effector, and K is a stiffness matrix of the end effector. (1 Introduction: f = MΔẍ + DkΔẋ + KkΔx, where M, Dk and Kk are positive definite matrices representing the virtual inertia, damping and stiffness of the system)  
In this way, the system of Albu-Schaffer includes an impedance controller with force f = MΔẍ + DkΔẋ + KkΔx where M, Dk and Kk are positive definite matrices representing the virtual inertia, damping and stiffness of the system. Like Primessnig, Albu-Schaffer is concerned with controlling the trajectory of a robots end effector in an environment.
Therefore, from the teachings of Primessnig and Albu-Schaffer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Albu-Schaffer to the system of Primessnig since doing so would enhance the system by including applications in which a robot’s end-effector interacts with the environment require a suitable compliant behavior to be implemented in Cartesian space. A well-established framework to manage this task is given by impedance control [8]. The aim of an impedance controller is to establish a mass-damper-spring relationship between the Cartesian position Δx and the Cartesian force f.
Regarding Claim 13, Primessnig does not disclose, but Albu-Schaffer discloses wherein the one or more processors are further caused to configure the inertia matrix, the damping matrix, and the stiffness matrix of the end effector under the impedance control model.  (1 Introduction: f = MΔẍ + DkΔẋ + KkΔx, where M, Dk and Kk are positive definite matrices representing the virtual inertia, damping and stiffness of the system)
In this way, the system of Albu-Schaffer includes an impedance controller with force f = MΔẍ + DkΔẋ + KkΔx where M, Dk and Kk are positive definite matrices representing the virtual inertia, damping and stiffness of the system. Like Primessnig, Albu-Schaffer is concerned with controlling the trajectory of a robots end effector in an environment.
Therefore, from the teachings of Primessnig and Albu-Schaffer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Albu-Schaffer to the system of Primessnig since doing so would enhance the system by including applications in which a robot’s end-effector interacts with the environment require a suitable compliant behavior to be implemented in Cartesian space. A well-established framework to manage this task is given by impedance control [8]. The aim of an impedance controller is to establish a mass-damper-spring relationship between the Cartesian position Δx and the Cartesian force f.
Regarding Claim 14, Primessnig teaches A system for determining a trajectory of an end effector of a robot, comprising: a collision force detecting apparatus to detect a collision force of the end effector of the robot caused by a collision of the end effector upon the collision being detected; and the apparatus of claim 9. (Abstract: A method and apparatus for failure handling of a robot having at least a first and a second movement axis are disclosed [0020] The detection of the failure may be the task of the robot which typically has a collision sensor or a collision sensing system. [0025] the tool center point 14 is moved along a trajectory starting from the position P1 to the position P3.)	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664